UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued September 22, 2005
                                Decided October 28, 2005

                                            Before

                            Hon. FRANK H. EASTERBROOK, Circuit Judge

                            Hon. TERENCE T. EVANS, Circuit Judge

                            Hon. DIANE S. SYKES, Circuit Judge

No. 03-1917

JUAN FLORES and ANTONIA FLORES,                      Appeal from the United States
                 Plaintiffs-Appellants,              District Court for the
                                                     Northern District of Illinois,
       v.                                            Eastern Division.

VILLAGE OF BENSENVILLE,                              No. 00 C 4905
BENSENVILLE BOARD OF TRUSTEES,
JOHN GEILS, individually and in his                  Paul E. Plunkett,
official capacity as a member of the                 Judge.
Bensenville Board of Trustees, et al.,
                    Defendants-Appellees.


                                        ORDER

       Juan and Antonia Flores own several properties in Bensenville, Illinois, a
suburb of Chicago. In August 2000, they sued the Village of Bensenville under the
Fair Housing Act, 42 U.S.C. § 3601 et seq., and other civil-rights statutes, claiming
that it discriminated against them as Hispanic property owners. Most of the events
of which they complained involved the Village’s enforcement of its zoning and
occupancy regulations. For example, two of the properties--at 234 and 238 Park
Street--had coach houses in the back which the couple rented out for residential
use. But under Bensenville’s zoning law, coach houses can only be used as garages,
not as residences, so in 1997 the Village ordered the couple to vacate the structures.
No. 03-1917                                                                          2



That order was upheld by the Circuit Court of DuPage County, which in 1998
enjoined the Floreses from occupying the structures or allowing their occupancy.

       Then, one morning in October 1999, the couple’s own house at 238 Park
Street caught fire. The Bensenville fire department arrived and put out the blaze,
but the Floreses believed they should have responded more quickly. The house was
badly damaged, so the couple moved into the coach house in the back. They
obtained a permit to rebuild the main house, but when the Village discovered how
much the reconstruction would cost, it rescinded the permit. Park Street, it turned
out, had been rezoned for light industrial use more than 30 years earlier, making
the house a nonconformity under § 10-16-2 of the Bensenville Zoning Code. And
although the code allows minor reconstruction of nonconformities, see
§ 10-16-7(B)(2)(a), it prohibits major reconstruction, defined as reconstruction
costing more than half of the property’s value, see § 10-16-7(B)(2)(b). The estimated
cost of rebuilding the house was $75,163.24, more than half its insured value of
$143,758.00. Reconstruction for nonindustrial use, the Village concluded, would
therefore violate its zoning ordinance.

       Unable to rebuild their home, the Floreses continued living in the coach
house, but life there soon became more difficult. In the wake of the fire, the Village
shut off water service to the property at 238 Park Street. Because the coach house
was on the same water line, it, too, was left dry, and the Floreses had to make do by
ferrying water to the coach house in buckets. They tried to get the water turned
back on, but the Village refused to extend service to a structure that was not
supposed to be used as a residence.

       The Floreses then sued the Village, alleging that its actions--responding to
their fire too slowly, refusing to allow them to rebuild their house, and denying
them water service--showed a pattern of discrimination against them as Hispanics,
in violation of the Fair Housing Act. (A number of Village officials were also named
as defendants, but they were dismissed from the suit when the plaintiffs failed to
present any evidence of individual involvement.) The Village moved for summary
judgment. Finding no direct evidence of discrimination, the court considered
whether the plaintiffs could prove their case indirectly using the burden-shifting
method of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Allen v.
Muriello, 217 F.3d 517, 520 (7th Cir. 2000) (McDonnell Douglas framework may be
used to support claims under Fair Housing Act). The court found that the plaintiffs
did not make out a prima facie case of discrimination in the denial of water and fire
services because they did not identify anyone similarly situated who was treated
more favorably. And although a denial-of-dwelling claim (the Village’s refusal to
allow rebuilding) does not require identification of anyone similarly situated, see
Hamilton v. Svatik, 779 F.2d 383, 387 (7th Cir. 1985), the plaintiffs failed to show
No. 03-1917                                                                          3



that the Village’s reason for its refusal--the nonconformity of the house and the rule
against major reconstruction of nonconformities--was pretextual.

      On appeal, the plaintiffs argue that summary judgment was inappropriate,
but their argument is largely conclusory. They insist that the Village’s actions were
discriminatory, but they still do not identify anyone who was treated any better.
Nor do they point to any evidence suggesting that the Village’s reliance on its
zoning law was a pretext for discrimination. And although the events the Floreses
describe are unfortunate, they do not amount to the sort of “convincing mosaic” of
circumstantial evidence that would allow a trier of fact to infer discrimination. See
Troupe v. May Dep’t Stores, 20 F.3d 734, 737 (7th Cir. 1994). Summary judgment
was therefore appropriate, and the district court’s decision is

                                                                         AFFIRMED.